COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-13-00240-CV


NELL LIGHTS YELDELL                                                APPELLANT

                                         V.

JESSIE YELDELL                                                       APPELLEE


                                     ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On September 24, 2013, we notified appellant that the appellant’s brief had

not been filed as required by Texas Rule of Appellate Procedure 38.6(a). See

Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with the court a motion reasonably explaining the failure to file a brief and the




      1
       See Tex. R. App. P. 47.4.
need for an extension. See Tex. R. App. P. 42.3. We have not received any

response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 31, 2013




                                    2